EXHIBIT 10(w)
 
Summary of Compensation Arrangements for
Named Executive Officers and Directors
 
Compensation Arrangements for Named Executive Officers
 
Following is a description of the compensation arrangements that have been
approved by the Compensation & Benefits Committee of the Board of Directors of
Johnson & Johnson (the “Compensation Committee”) on February 8, 2010 for the
Company’s Chief Executive Officer, Chief Financial Officer and the other three
most highly compensated executive officers in 2009 (the “Named Executive
Officers”).
 
Annual Base Salary:
 
The Compensation Committee has approved the following base salaries, effective
February 22, 2010, for the Named Executive Officers:
 

         
William C. Weldon
  $ 1,860,000   Chairman/CEO        
Dominic J. Caruso
  $ 753,900   Vice President, Finance; CFO        
Russell C. Deyo
  $ 873,100   Vice President, Human Resources and General Counsel        
Colleen Goggins
  $ 827,200   Worldwide Chairman, Consumer Group        
Sherilyn S. McCoy
  $ 785,900   Worldwide Chairman, Pharmaceuticals Group        


 
Annual Performance Bonus:
 
The Compensation Committee has approved the following annual performance bonus
payments for performance in 2009 (paid in the form of 85% cash and 15% Company
Common Stock as determined by the Compensation Committee):
 

         
Mr. Weldon
  $ 3,600,000  
Mr. Caruso
  $ 1,004,000  
Mr. Deyo
  $ 1,164,000  
Ms. Goggins
  $ 1,007,000  
Ms. McCoy
  $ 1,205,000  


 
Stock Option and Restricted Share Unit Grants:
 
The Compensation Committee has approved the following stock option and
Restricted Share Unit (“RSU”) grants under the Company’s 2005 Long-Term
Incentive Plan (the “LTI Plan”). The stock options were granted at an exercise
price of $62.62, at the “fair market value” (calculated as the average of the
high and low prices of the Company’s Common Stock on the New York Stock
Exchange) on February 8, 2010. The options will become exercisable on
February 9, 2013 and expire on February 7, 2020. The RSUs will vest on
February 9, 2013, upon which, the holder, if still employed by the Company on
such date, will receive one share of the Company’s Common Stock for each RSU.
 

                 
Mr. Weldon
    586,873 stock options       48,906 RSUs  
Mr. Caruso
    119,770 stock options       9,981 RSUs  
Mr. Deyo
    131,747 stock options       10,979 RSUs  
Ms. Goggins
    134,159 stock options       11,180 RSUs  
Ms. McCoy
    143,724 stock options       11,977 RSUs  







--------------------------------------------------------------------------------



 



Non-Equity Incentive Plan Awards:
 
The Compensation Committee has approved the following non-equity incentive plan
awards in recognition of performance during 2009 under the Company’s
Certificates of Long-Term Performance (“CLP”) program. Vested awards are not
paid out until the earlier of ten years from the date of grant or retirement or
other termination of employment. As of the grant date, the defined present value
per CLP was $4.69. The CLP unit value will vary over time based on the
performance of the Company.
 

                 
Mr. Weldon
    1,471,215       CLPs  
Mr. Caruso
    383,795       CLPs  
Mr. Deyo
    319,830       CLPs  
Ms. Goggins
    383,795       CLPs  
Ms. McCoy
    469,085       CLPs  


 
Due to the change in the planning basis of CLP awards from a vesting-based
approach under the Certificates of Long-term Compensation Plan (the “CLC Plan”)
to a grant-based approach under the new CLP Plan, which replaced the CLC Plan
effective February 2010, certain executives were adversely impacted. The
Committee approved selected one-time CLP awards to transition these executives
to the new CLP Plan:
 

                 
Mr. Caruso
    148,400       CLPs  
Mr. Deyo
    426,440       CLPs  
Ms. Goggins
    211,430       CLPs  


 
Equity Compensation for Non-Employee Directors
 
Each Non-Employee Director receives non-retainer equity compensation in the
first quarter of each year under the LTI Plan in the form of shares of
restricted Common Stock having a fair market value of $100,000 on the grant
date. Accordingly, each Non-Employee Director was granted 1,596 shares of
restricted Common Stock under the LTI Plan on February 8, 2010. The restricted
shares will become freely transferable on February 8, 2013.

